00S£80
Order entered December 5, 2012




                                            In The




                                     No. 05-12-01359-CV

                              CITY OF MCKINNEY, Appellant

                                              V.

                     HANK’S RESTAURANT GROUP, L.P., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03124-2012

                                           ORDER
       The Court has before it appellee’s November 30, 2012 unopposed second motion for

extension of time to file brief of appellee. The Court GRANTS the motion and ORDERS that

the brief tendered by appellee on December 3, 2012 be timely filed as of today’s date.




                                                     MOLLY
                                                     JUSTICE